Name: 92/216/EEC: Commission Decision of 26 March 1992 on the collection of data concerning competitions for equidae as referred to in Article 4 (2) of Council Directive 90/428/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  information technology and data processing;  social affairs;  agricultural activity
 Date Published: 1992-04-22

 Avis juridique important|31992D021692/216/EEC: Commission Decision of 26 March 1992 on the collection of data concerning competitions for equidae as referred to in Article 4 (2) of Council Directive 90/428/EEC Official Journal L 104 , 22/04/1992 P. 0077 - 0077 Finnish special edition: Chapter 3 Volume 41 P. 0235 Swedish special edition: Chapter 3 Volume 41 P. 0235 COMMISSION DECISION of 26 March 1992 on the collection of data concerning competitions for equidae as referred to in Article 4 (2) of Council Directive 90/428/EEC (92/216/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (1), and in particular Article 4 (3) thereof, Whereas it is the responsibility of each Member State to inform the Commission of the use of the possibilities offered by the first indent of Article 4 (2) of Directive 90/428/EEC and to inform the Commission and the other Member States of the criteria for the distribution of funds provided for in the second indent of the said Article 4 (2); Whereas under the rules for applying Article 4 of Directive 90/428/EEC each Member State should first designate a coordinating authority responsible for collecting the necessary data; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 1. Each Member State shall appoint a coordinating authority responsible for collecting the data concerning: - competitions as referred to in the first indent of Article 4 (2) of Directive 90/428/EEC organized in its territory, - the criteria for the distribution of funds provided for in the third subparagraph of the second indent of the said Article 4 (2). 2. Each Member State shall communicate to the Commission the name and address of the coordinating authority appointed in accordance with paragraph 1. On the basis of these communications, the Commission shall draw up a list of the coordinating authorities. It shall publish the list in the Official Journal of the European Communities, C series. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 60.